DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 8/11/2020.

Withdrawn objections and rejections
The specification objections have been withdrawn.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. 2015/0301829), in view of Kranich et al. (U.S. 6,651,163).
As per claim 1:
Scott and Kranich disclosed a computing device, comprising: 
a processor having a plurality of branch target buffers, the plurality of branch target buffers including a first branch target buffer and a second branch target buffer (Scott: Figures 1 and 4 elements 28-30, 62, and 66, paragraphs 11-12, 15-16, and 
wherein the processor is configured to: 
store first branch prediction information execution of a set of instructions in a first branch target buffer (Scott: Figure 4 elements 66-68, paragraph 23)(Thread 1 branch prediction information is stored only in BTB1 (i.e. first BTB) when both threads are enabled or when no BTB sharing is enabled while thread 0 is disabled.), the set of instructions including a call to a subroutine (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Paragraph 18)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions.);
perform branch prediction during execution of a set of instructions using the first branch prediction information stored in the first branch target buffer (Scott: Figures 1 and 4-5 elements 28-30, 66-68, and 82-86, paragraphs 15, 20, 23, and 28)(Thread 1 branch prediction information is stored only in BTB1 (i.e. first BTB) when both threads are enabled or when no BTB sharing is enabled while thread 0 is disabled. Branch instruction addresses for thread 1 are sent to BTB1 for branch prediction purposes.); and 
in response to the call to the subroutine: 
allocate the second branch target buffer (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 element 62, paragraphs 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that creates a new thread of 
store second branch prediction information for execution of instructions of the subroutine (Kranich: Figure 3B element 338, column 10 line 67 continued to column 11 lines 1-2 and column 12 lines 3-10)(Scott: Figures 2 and 4-5 elements 48, 52, 62, and 100, paragraphs 16, 18, 23, and 31)(The combination allows for the threads of Scott to include fork instructions to create new threads of execution. Execution of the new second thread in Scott allows for population of the second private BTB of branch outcomes for branch instructions not present in the second private BTB.);
perform prediction information for execution of the instructions of the subroutine using the second prediction information stored in the second branch target buffer (Kranich: Figure 3B element 338, column 10 line 67 continued to column 11 lines 1-2 and column 12 lines 3-10)(Scott: Figures 1 and 4-5 elements 28-30, 62-64, and 82-86, paragraphs 15, 20, 23, and 28)(The combination allows for the threads of Scott to include fork instructions to create new threads of execution. Branch instruction addresses for the new second thread are sent to the second private BTB for branch prediction purposes.); and
in response to returning from the call to the subroutine, perform 
The advantage of including fork instructions in thread code is that multiple threads of code can be created to allow for parallel execution and/or the hiding of execution latency. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the fork instruction of Kranich in the processor of Scott for the advantage of increased processor performance from execution of multiple threads at once.

Claims 2-3, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. 2015/0301829), in view of Kranich et al. (U.S. 6,651,163), further in view of Alexander et al. (U.S. 2004/0215720).
As per claim 2:
Scott and Kranich disclosed the computing device of claim 1.
Scott and Kranich failed to teach wherein the execution of the instructions of the subroutine is blocked from accessing the first branch prediction information stored in the 
However, Alexander combined with Scott and Kranich disclosed wherein the execution of the instructions of the subroutine is blocked from accessing the first branch prediction information stored in the first branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for enabled threads 0/1 to only access their corresponding BTB0/1.).
The advantage of only allowing threads to access their corresponding BTB components is that false positives and branch mispredictions can be reduced, as well as power consumption. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the access method of Alexander in the processor of Scott to limit access to private thread BTBs to only their corresponding thread.
As per claim 3:
Scott, Kranich, and Alexander disclosed the computing device of claim 2, wherein the execution of the set of instructions is blocked from accessing the second branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the 
As per claim 7:
Scott and Kranich disclosed the computing device of claim 1.
Scott and Kranich failed to teach wherein the execution of the instructions of the subroutine is prevented from accessing branch prediction information stored in the plurality of branch target buffers other than the second branch target buffer.
However, Alexander combined with Scott and Kranich disclosed wherein the execution of the instructions of the subroutine is prevented from accessing branch prediction information stored in the plurality of branch target buffers other than the second branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for enabled threads 0/1 to only access their corresponding BTB0/1.).
The advantage of only allowing threads to access their corresponding BTB components is that false positives and branch mispredictions can be reduced, as well as power consumption. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the access method of Alexander in the 
As per claim 8:
Scott and Kranich disclosed the computing device of claim 1, 
Scott and Kranich failed to teach wherein the execution of the set of instructions is prevented from accessing branch prediction information stored in the plurality of branch target buffers other than the first branch target buffer.
However, Alexander combined with Scott and Kranich disclosed wherein the execution of the set of instructions is prevented from accessing branch prediction information stored in the plurality of branch target buffers other than the first branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for enabled threads 0/1 to only access their corresponding BTB0/1.).
The advantage of only allowing threads to access their corresponding BTB components is that false positives and branch mispredictions can be reduced, as well as power consumption. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the access method of Alexander in the processor of Scott to limit access to private thread BTBs to only their corresponding thread.
As per claim 11:
Scott and Kranich disclosed a method implemented in a computing device, the method comprising: 
executing in a program in a processor, wherein the processor has a plurality of branch target buffers (Scott: Figures 1 and 4 elements 28-30, 62, and 68, paragraphs 11-12, 15-16, and 23)(The CPU includes a first and second BTB used by multiple threads.), and the program has a plurality of routines (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Paragraph 18)(Kranich disclosed a single thread including fork instructions that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Each of the threads read upon a routine.); and 
when execution of each of the plurality of routines is incomplete: 
allocating the plurality of branch target buffers to execution of the plurality of routines respectively (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 element 62, paragraphs 23 and 25)(Kranich disclosed a single thread including fork instructions that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Enabling a second thread in Scott allocates the shared or non-used BTB to the second thread for private use. Starting execution of the initial thread allocates a thread BTB for use.);
storing branch prediction information of each respective routine in the plurality of routines in a respective branch target buffer in the plurality of branch target buffers (Kranich: Figure 3B element 338, column 10 line 67 continued to 
in response to returning from a second routine to a first routine, perform branch prediction during further execution of the program using the branch prediction information stored in a branch target buffer corresponding to the first routine (Kranich: Figure 3B elements 340-342, column 11 lines 2-6, table 1)(Scott: Figures 1 and 4-5 elements 28-30, 66-68, and 82-86, paragraphs 15, 20, 23, and 28)(Kranich allows for the secondary (i.e. subroutine thread) and primary thread to rejoin by both executing the JOIN instruction. The combination allows for a first and second thread executing in Scott to rejoin by execution of the JOIN instruction in each thread. The primary thread 1 continues execution and continues branch prediction using BTB1.).
The advantage of including fork instructions in thread code is that multiple threads of code can be created to allow for parallel execution and/or the hiding of execution latency. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the fork instruction of Kranich in the processor of Scott for the advantage of increased processor performance from execution of multiple threads at once.

However, Alexander combined with Scott and Kranich disclosed preventing executing of the respective routine from accessing branch prediction information in the plurality of branch target buffers other than the respective branch target buffer allocated to the respective routine (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for enabled threads 0/1 to only access their corresponding BTB0/1.).
The advantage of only allowing threads to access their corresponding BTB components is that false positives and branch mispredictions can be reduced, as well as power consumption. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the access method of Alexander in the processor of Scott to limit access to private thread BTBs to only their corresponding thread.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. 2015/0301829), in view of Kranich et al. (U.S. 6,651,163), further in view of Official Notice.
As per claim 9:
Scott and Kranich disclosed the computing device of claim 1, wherein the second branch target is cleared after or upon returning from the subroutine to the set of instructions (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Official notice is given that thread switching can clear processor buffers for the advantage of ensuring old thread processor state isn’t incorrectly used by the new thread. Thus, it would have been obvious to one of ordinary skill in the art to implement clearing the BTB upon calling a new thread or returning from a current thread.).
As per claim 10:
Scott and Kranich disclosed the computing device of claim 1, wherein when the branch target buffers are in use at a time of the call to the subroutine, the second branch target buffer is selected from the plurality of branch target buffers and cleared the second branch target for allocation to the execution of the subroutine (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Official notice is given that thread switching can clear processor buffers for the advantage of ensuring old thread processor state isn’t incorrectly used by the new .

Claims 4-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. 2015/0301829), in view of Kranich et al. (U.S. 6,651,163), in view of Alexander et al. (U.S. 2004/0215720), further in view of Official Notice.
As per claim 4:
Scott, Kranich, and Alexander disclosed the computing device of claim 3, wherein the second branch target buffer is cleared before the execution of the instructions of the subroutine (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Official notice is given that thread switching can clear processor buffers for the advantage of ensuring old thread processor state isn’t incorrectly used by the new thread. Thus, it would have been obvious to one of ordinary skill in the art to implement clearing the BTB upon calling a new thread or returning from a current thread.).
As per claim 5:
Scott, Kranich, and Alexander disclosed the computing device of claim 3, wherein the second branch target buffer is cleared after returning from the subroutine and before the second branch target buffer is used for execution of a third subroutine called from the set of instructions (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 
As per claim 6:
Scott, Kranich, and Alexander disclosed the computing device of claim 5, wherein the set of instructions is one of: 
a subroutine; and 
a main routine of a program (Kranich: Figure 3B element 330, column 10 lines 56-67)(Scott: Paragraph 18)(Kranich disclosed a single thread (i.e. main routine) including fork instructions that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions.).
As per claim 12:
Scott, Kranich, and Alexander disclosed the method of claim 11, further comprising, in response to returning from the respective routine to a calling routine that calls the respective routine: 
de-allocating the respective branch target buffer (Kranich: Figure 3B elements 340-344, column 11 lines 2-6)(Scott: Figure 4 elements 62 and 66, paragraphs 18 and 23)(The combination allows for the threads of Scott to include fork and join instructions. 
clearing the respective branch target buffer before the respective branch target buffer is allocated to a further routine called by the calling routine (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Official notice is given that thread switching can clear processor buffers for the advantage of ensuring old thread processor state isn’t incorrectly used by the new thread. Thus, it would have been obvious to one of ordinary skill in the art to implement clearing the BTB upon calling a new thread or returning from a current thread.).
As per claim 13:
Scott, Kranich, and Alexander disclosed the method of claim 11, wherein the processor has a further branch target buffer (Scott: Figure 1 element 28, paragraphs 11 and 15)(The processor includes N BTBs for N threads.); and when a further routine is called while execution of each of the plurality of routines is still incomplete (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Paragraph 18)(Kranich disclosed a single thread including fork instructions that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Each of the threads read upon a routine. Official notice is given that nested thread creation can occur for the advantage of reusing code. Thus, it would have been obvious to one of ordinary skill in the art to implement fork nesting in 
allocating the further branch target buffer for execution of the further routine (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 element 62, paragraphs 11, 23, and 25)(Kranich disclosed a single thread including fork instructions that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. In view of the above official notice, nested fork calls result in additional threads being created and additional BTBs being allocated to the threads.); and
blocking execution of the further branch target from accessing the plurality of branch target buffers (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraphs 11 and 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for multiple enabled threads (e.g. three plus) to only access their corresponding BTBs.).
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 9. Therefore, claim 14 is rejected for the same reason(s) as claim 9.
As per claim 15:
Scott, Kranich, and Alexander disclosed the method of claim 11, wherein the processor has no further branch target buffer; and when a further routine is called while 
selecting a first branch target buffer from the plurality of branch target buffers, the first branch target buffer being allocated to a first routine in the plurality of routines(Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Official notice is given that thread switching can occur for stalled threads for the advantage of increased performance. Thus, it would have been obvious to implement thread switching in Scott.); 
de-allocating the first branch target buffer from the first routine (Scott: Figure 4 elements 62 and 66, paragraph 23)(In view of the above official notice, the newly added thread is assigned the previous thread’s BTB.); 
clearing the first branch target buffer (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Kranich disclosed a single thread including fork instructions (i.e. call to subroutine) that create a new thread of execution at a target address. The combination allows for the threads of Scott to include fork instructions. Official notice is given that thread switching can clear processor buffers for the advantage of ensuring old thread processor state isn’t incorrectly used by the new thread. Thus, it would have been obvious to one of ordinary skill in the art to implement clearing the BTB upon calling a new thread or returning from a current thread.);
re-allocating the first branch target buffer for execution of the further routine 
blocking execution of the further branch target from accessing the plurality of branch target buffers other than the first branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraphs 11 and 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for multiple enabled threads (e.g. three plus) to only access their corresponding BTBs.).
As per claim 16:
Scott, Kranich, and Alexander disclosed the method of claim 15, wherein the first routine is the last routine to complete in execution of the plurality of routines (Kranich: Figure 3B element 346)(Scott: Figure 2 element 48)(The combination allows for a main thread to fork additional threads. The main thread is the last to complete.).
As per claim 17:
Scott and Kranich disclosed a processor, comprising: 
at least one execution unit (Scott: Figure 2 element 48, paragraph 16); and 
an instruction fetch stage having a plurality of branch target buffers, including a first branch target buffer and a second branch target buffer (Scott: Figures 1-2 elements 28 and 40, paragraphs 15-16)(Scott disclosed the processor including a plurality of BTBs outside of the fetch unit. Official notice is given that BTBs can be included within a fetch 
wherein during execution of a program having a first routine and a second routine that is called by the first routine (Kranich: Figure 3B element 334, column 10 lines 56-67 and column 12 lines 1-14, table 1)(Scott: Paragraph 18)(Kranich disclosed a single thread (i.e. first routine) including fork instructions that create a new thread of execution (i.e. second routine) at a target address. The combination allows for the threads of Scott to include fork instructions.): 
the first branch target buffer stores branch prediction information of the first routine (Scott: Figure 4 elements 66-68, paragraph 23)(Thread 1 branch prediction information is stored only in BTB1 (i.e. first BTB) when both threads are enabled or when no BTB sharing is enabled while thread 0 is disabled.);
the second branch target buffer stores branch prediction information of the second routine (Kranich: Figure 3B element 338, column 10 line 67 continued to column 11 lines 1-2 and column 12 lines 3-10)(Scott: Figures 2 and 4-5 elements 48, 52, 62, and 100, paragraphs 16, 18, 23, and 31)(The combination allows for the threads of Scott to include fork instructions to create new threads of execution. Execution of the new second thread in Scott allows for population of the private BTB.); and
in response to returning from the second routine to the first routine, perform branch prediction during further execution of the program using the branch prediction information stored in the first branch target buffer (Kranich: Figure 3B 
The advantage of including fork instructions in thread code is that multiple threads of code can be created to allow for parallel execution and/or the hiding of execution latency. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the fork instruction of Kranich in the processor of Scott for the advantage of increased processor performance from execution of multiple threads at once.
Scott and Kranich failed to teach execution of the first routine is prevented from accessing the second branch target buffer; and execution of the second routine is prevented from accessing the first branch target buffer.
However, Alexander combined with Scott and Kranich disclosed execution of the first routine is prevented from accessing the second branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding 
execution of the second routine is prevented from accessing the first branch target buffer (Alexander: Figure 3B element 316, paragraph 36)(Scott: Figure 4 elements 62 and 66, paragraph 23)(Scott disclosed when both threads are enabled, that each BTB is a private BTB for a corresponding thread and only allocates branch entries for the corresponding thread. Scott doesn’t explicitly state that access is limited only to the corresponding thread of the private BTB. Alexander disclosed that an active thread can only access its corresponding count cache component. The combination allows for enabled threads 0/1 to only access their corresponding BTB0/1.).
The advantage of only allowing threads to access their corresponding BTB components is that false positives and branch mispredictions can be reduced, as well as power consumption. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the access method of Alexander in the processor of Scott to limit access to private thread BTBs to only their corresponding thread.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 9. Therefore, claim 18 is rejected for the same reason(s) as claim 9.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 13. Therefore, claim 19 is rejected for the same reason(s) as claim 13.
As per claim 20:


Response to Arguments
The arguments presented by Applicant in the response, received on 8/11/2020 are partially considered persuasive.
Applicant argues regarding the specification:
“There is no symbols "< >" and no “http://” Par. [0050], When such a paragraph is placed on the USPTO web page, there is no link that can be clicked. For example, USPTO web page shows the publication of the application at 
…
When viewed in a web browser, no link is found in Par. [0050].
Par. [0050] is already in compliance with the requirement of "without any prefix such as http:// or other browser-executable code" (e.g., "<>"). 
The examiner argued that Par. [0050] isn't limited to a "top-level domain name". However, reference to a specific location under the "top-level domain name" does not cause the reference to become a link and there is no reason why it is impermissible to reference to a specific location under the "top-level domain name". While a website can be sufficiently identified by the "top-level domain name", a large website can have numerous locations under the "top-level domain name". Since 37 CFR 1.57(e) merely states that an incorporation by reference by hyperlink or other form of browser executable code is not permitted, it is improper to object to the specification for containing "an embedded hyperlink and/or other form of browser-executable code" while the specification in fact does not have "an embedded hyperlink and/or other form of browser-executable code".”  

This argument is found to be persuasive for the following reason. Upon further consultation, the Examiner has determined that the applicant is correct that paragraph 50 doesn’t contain browser-executable code. As the citation appears to be geared towards non-essential material, no further specification changes need to be made. Thus, the specification objection has been withdrawn.
Applicant argues regarding claim 1:
“Applicant's amended independent claim recite call into the subroutine to use a second branch target buffer and then return from the call to come back to using the first branch target buffer that was used before the call. The parallel threads in the combination constructed by the examiner do not disclose such a feature, as included in Applicant's amended independent claims.”

This argument is not found to be persuasive for the following reason. Kranich disclosed allowing the secondary thread and primary thread being able to rejoin by joint execution of a JOIN instruction. The combination allows for Scott to execute a first and second thread in the same way with JOIN instruction execution. Afterwards, the primary thread continued execution and continued using the BTB1 for branch prediction purposes. Thus, reading upon the newly claimed limitations.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183